Citation Nr: 0207834	
Decision Date: 07/15/02    Archive Date: 07/19/02

DOCKET NO.  01-06 987A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts



THE ISSUES

Whether new and material evidence has been submitted to 
reopen a claim for service connection for arthritis of 
multiple joints.

(The issue of entitlement to service connection for arthritis 
of multiple joints will be the subject of a later decision).



REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services



ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from October 1952 to September 
1956.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a September 2000 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts, that found the veteran had not submitted new 
and material evidence to reopen a previously denied claim for 
service connection for arthritis.

In this decision, the Board has determined that new and 
material evidence has been submitted to reopen the claim for 
service connection for arthritis of multiple joints.  The 
Board is undertaking additional development on the issue of 
entitlement to service connection for arthritis of multiple 
joints, pursuant to authority granted by 67 Fed. Reg. 3,099 
3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903.)  After giving the notice and 
reviewing your response to the notice, the Board will prepare 
a separate decision addressing the issue of entitlement to 
service connection for arthritis of multiple joints.


FINDINGS OF FACT

1.  Service connection for arthritis was denied by unappealed 
rating actions in October 1965 and October 1966 on the basis 
that arthritis was not shown on the most current examinations 
of the veteran.

2.  Evidence added to the record since October 1966, 
including X-ray evidence of arthritis, is so significant that 
it must be considered in order to decide fairly the merits of 
the veteran's claim for service connection for arthritis of 
multiple joints.


CONCLUSION OF LAW

The October 1966 rating decision denying service connection 
for arthritis is final; evidence received since the October 
1966 rating decision is new and material and the claim is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§§ 3.104, 3.156(a), effective prior to August 29, 2001, 
20.302, 20.1103 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (2000), which contains revised notice provisions, 
and additional requirements pertaining to VA's duty to 
assist.  See Pub. L. No. 106-475, Sections 3-4, 114, 
Stat. 2096-2099 (2000) (codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107 (West Supp. 2001)).  The new 
law applies to all claims filed on or after the date of the 
law's enactment, as well as to claims filed before the date 
of the law's enactment, and not yet finally adjudicated as of 
that date.  Pub. L. No. 106-475, Section 7(a), 114 Stat. 
2096, 2099-2100 (2000); VAOPGCPREC 11-2000 (2000).  
For the reasons set forth below, the Board finds that all 
notification and development action necessary to render a 
decision on the new and material evidence question has been 
accomplished.  Under the circumstances of this case, a remand 
to inform and notify the veteran about the new law is not 
warranted because the RO already informed him of the 
applicable laws and regulations in the April 2001 statement 
of the case.  Moreover, it appears that all evidence 
identified by the veteran has been obtained and associated 
with the claims file.  Thus, under the circumstances, the VA 
has satisfied its duty to notify and assist the veteran in 
this case and no further assistance to the veteran is 
required.  38 U.S.C.A. §§ 5103, 5103A.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during a 
veteran's military service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991).  In addition service connection may be granted for a 
chronic disease, including arthritis, if manifested to a 
compensable degree within one year following service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (2001).

In connection with the current appeal, the veteran contends 
that he has multiple joint arthritis as a result of his 
military service.  However, service connection for arthritis 
was considered by the RO in October 1965 and October 1966 and 
on both occasions was denied.  After notification by the RO, 
these determinations were not appealed by the veteran and 
thus are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 
20.302, 20.1103.

Given the prior final denial in October 1966, the veteran's 
claim for service connection for arthritis may now be 
reopened and reconsidered only if new and material evidence 
has been associated with the claims file since the October 
1966 denial.  See 38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 
3.156.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

"New and material evidence" is defined, by regulation as 
follows:

New and material evidence means evidence 
not previously submitted to agency 
decision makers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.

38 C.F.R. § 3.156(a) (2001) (emphasis added).  (The Board 
notes that parenthetically, while the above definition of new 
and material has recently changed, these changes only apply 
to claims filed after August 29, 2001, and have no impact on 
the current appeal.  See 66 Fed. Reg. 45,620, 45,632 (August 
29, 2001) (to be codified as amended at 38 C.F.R. § 3.156.  
Hence, the Board will utilize the version of § 3.156--set 
forth above--that was in effect at the time of the denial 
that culminated in the current appeal).

For the purpose of determining whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  Moreover, the evidence to be considered is that 
added to the record since the last final denial on any basis.  
Evans v. Brown, 9 Vet. App. 273 (1996).

Using these guidelines, the Board's analysis of the evidence 
submitted for the purposes of the reopening the veteran's 
current claim must include a review of all of the evidence 
submitted since the October 1966 rating action.  The Board 
will, however, first review the evidence that was before the 
RO in October 1966 when the veteran's claim was last 
considered on the merits.

Evidence of record at the time of the October 1966 rating 
decision included the veteran's service medical records which 
show that the veteran was hospitalized in January 1953 for 
evaluation of complaints of pain in both of his knees and his 
back of approximately one week's duration.  His admitting 
diagnosis was arthritis NEC (not elsewhere classified).  He 
underwent physical examination on admission, which was 
negative for any abnormality of the joints.  White blood 
count was normal, as was an electrocardiogram.  He received 
no therapy and was noted to remain during the course of his 
hospitalization afebrile and asymptomatic.  At hospital 
discharge in early February 1953, his diagnosis was changed 
by reason of error to arthralgia, cause unknown.  He was 
returned to duty in a well condition.  In January 1954, the 
veteran presented to a service department treatment facility 
with complaints of pain in both biceps at rest.  Physical 
examination revealed tenderness along the medial border of 
the biceps humeri bilaterally.  The veteran was provided heat 
treatment and was noted to improve during a period of related 
hospitalization.  He was also reported to have further 
complaints of pain beginning in his legs and he was advised 
to continue with physiotherapy whenever pain appears.  At 
hospital discharge in late January 1954, rheumatoid myositis, 
both arms, was diagnosed and his condition was noted as 
unchanged with complaints of vague pains.

On his medical examination for service separation in 
September 1956, no abnormalities were noted on clinical 
evaluation of the musculoskeletal system.  On a post service 
report of medical history dated in December 1957, the veteran 
reported that he was in good health except for aching in his 
joints.  He specifically noted that his aching included his 
elbows, wrists and knees and usually starts in cold weather.

In a statement dated in April 1966, a private physician, 
Arthur, J. Luskin, M.D., reported that the veteran had been 
seen by the Gillette Safety Razor Company Medical Department 
since December 1963 for recurring bouts of arthralgia of the 
fingers and knees.  He also noted that the veteran had been 
apparently hospitalized in service for prolonged periods 
between 1950 and 1953.

On a VA examination in September 1966, the veteran complained 
of stiffness, soreness, aching and pain.  On physical 
examination, motions of the neck, trunk, upper and lower 
extremities were free and complete.  There was no swelling, 
heat and/or redness.  A snapping sound was elicited on 
passive motion of the right knee.  X-rays of the hands, knees 
and elbows were negative for bone or joint abnormality.  No 
active arthritis found was the diagnosis rendered.

On the basis of the evidence described above, the RO in 
October 1966 confirmed and continued an earlier October 1965 
rating decision which denied service connection for arthritis 
on the basis that this disorder had not been clinically 
demonstrated.

Medical evidence associated with the claims file since 
October 1966 includes a statement dated in March 2000 from 
Mohamed Elgeziry, M.D., of the Highland Medical Center.  Dr. 
Elgeziry reported that he has been treating the veteran for 
approximately five years for arthritis involving his hands, 
knees, and back.

Also on file since October 1966 is a report of a VA 
examination afforded the veteran in April 2000.  On this 
examination, the veteran complained of chronic pain in his 
shoulders, hands, wrists, knees, and low back.  His VA 
examiner noted that a review of the veteran's claims file 
revealed that the veteran was hospitalized in January 1953 
for a diagnosis of arthralgia and that a work-up for 
rheumatoid arthritis during that hospitalization was 
negative.  The examiner further noted that the veteran's 
primary care physician is treating him for generalized 
arthritis with ASA and that no cause for this condition could 
be found.  Physical examination found no deformities of the 
joints of the wrist, thumb or fingers and no bony deformities 
of the knees or bony abnormalities of the lumbosacral spine.  
Tenderness and limited motion of the back were noted as well 
as some slight limitation of motion of the knees in flexion.  
Low back pain, musculoskeletal in origin without physical 
findings of motor or sensory nerve compression, was the 
diagnosis.  The examiner further noted that examination of 
the shoulders, knees and hands was normal with subjective 
complaints.  X-rays of the shoulders, hands and cervical 
spine did reveal degenerative changes.  X-rays of the knees 
showed minimal spurring and narrowing of the medial 
compartment of the femorotibial joints.  X-rays of the 
lumbosacral spine revealed mild narrowing at L5 - S1 with 
mild sclerosis and no bony destructive lesions.

Outpatient treatment records dated in June and July 2000 
record the veteran's complaints of pain involving his hands, 
shoulders and knees, and objective findings of soft tissue 
swelling in the hands in June 2000 and bilateral mild 
crepitus in the knees in July 2000.  Osteoarthritis based on 
history and physical examination was diagnosed in June 2000.  
In July 2000, degenerative joint disease of the knees and 
lumbosacral spine with suspected cervical spine disease was 
the diagnosis.

The Board has reviewed the evidence submitted since the 
October 1966 rating decision and finds that that this 
evidence is new as it provides more specific detail as to the 
veteran's current medical problems and discloses that he now 
has arthritis involving several joints including the hands, 
shoulders, knees, and back.  The additional evidence by 
itself contributes a more complete picture to the veteran's 
claim for service connection for arthritis and is of such 
significance that it must be considered in order to fairly 
decide that claim.  Hodge, 155 F. 3d 1356; Elkins v. West, 12 
Vet. App. 209 (1999).  Hence, the Board finds that new and 
material has been submitted to reopen the claim for service 
connection for arthritis of multiple joints.  38 C.F.R. 
§ 3.156(a), effective prior to August 29, 2001.

New and material evidence having been received, the 
application to reopen the claim for service connection for 
arthritis of multiple joints is granted.


ORDER

New and material evidence having been submitted, the 
application to reopen the claim for service connection for 
arthritis of multiple joints is granted.




		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

